Citation Nr: 1029756	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  04-35 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for seizure disorder.

2.  Entitlement to service connection for multiple scars.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his daughter




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1954 to June 1957.  

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut.

The appeal was remanded in October 2007 to afford the Veteran a 
hearing before the undersigned.  It was again remanded for 
development of the record in November 2008.

The issues of entitlement to service connection for an inguinal 
scar and a right ankle disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Seizure disorder was not manifest in service and is unrelated to 
service; seizure disorder did not manifest within one year of 
discharge.  


CONCLUSION OF LAW

Seizure disorder was not incurred in or aggravated during service 
and may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in May 1990 advised the Veteran of the evidence 
necessary to establish service connection.  

In response to the Veteran's August 2003 claim, he was issued a 
letter that discussed the evidence necessary to support a claim 
for service connection.  He was asked to identify evidence 
demonstrating that his claimed conditions existed since service.  
The evidence of record was listed and the Veteran was told how VA 
would assist him in obtaining additional relevant evidence.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Therefore, the record reflects 
that he was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

The Board acknowledges that the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  However, he was provided with notice of what type of 
information and evidence was needed to substantiate his claims 
for service connection.  Despite the inadequate notice provided 
to the Veteran on these latter two elements, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board must 
consider whether the Veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  The Board 
further notes that status as a Veteran has never been contested.  
VA has always adjudicated his claims based on his status as a 
Veteran as defined by 38 C.F.R. § 3.1.

With respect to VA's duty to assist, VA and identified treatment 
records have been obtained and associated with the record.  A VA 
examination has been conducted, and the Board finds that it was 
adequate.  In that regard, the examination was performed by a 
neutral, skilled provider who reviewed the record and discussed 
the relevant evidence in rendering his opinion.  The Veteran has 
not otherwise identified any additional evidence or information 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

As an initial matter the Board notes that the Veteran has not 
alleged that his disabilities are the result of combat service.  
Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for diseases of the central nervous system may 
be granted if manifest to a compensable degree within one year of 
active service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.307, 3.309 (2009).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Seizure Disorder

The Veteran contends that his seizure disorder is related to 
service.  During the pendency of this appeal, He has reported 
that he had dizzy spells three months following service and that 
sometime later, he had a grand mal seizure.  

The Board notes that service treatment records are negative for 
any diagnosis, complaint, or abnormal finding pertaining to 
seizures or any sort of head injury.

An October 1962 letter from W.H.C., M.D. indicates the Veteran's 
report of experiencing a brief blackout 10 years previously and 
that he had had such episodes regularly in the previous three 
years.  Following examination, Dr. C. diagnosed petit mal 
epilepsy.  In December 1963 the Veteran reported that he had been 
free from attacks except for scattered periods when he was under 
additional physical stress.  A medical certificate by D.P.G., 
M.D. notes that treatment was rendered in September 1965 and 
March 1967.  Dr. G. provided an impression of idiopathic 
seizures.  

A September 1985 letter from the Epilepsy Foundation of 
Connecticut indicates that the Veteran had suffered with epilepsy 
since the mid to late 1950s, and that the exact was uncertain 
because some of the early incidents of possible seizures may not 
have been actual epileptic seizures.  He noted that it was 
difficult to draw firm conclusions.  He also noted that the 
nature of epilepsy often precluded immediate diagnosis.  He 
stated that it was possible that the Veteran's seizure condition 
was related to his service in the 1950s.  He related the 
Veteran's report of having been injured in a training incident by 
an artillery shell, after which he was treated by a corpsman.  
The author stated that the nature of the explosion and aftermath 
described by the Veteran raised the possibility that there had 
been some neurological damage sustained at the time of the 
explosion, and that such could have subsequently led to the onset 
of epileptic seizures which had continued.  

In an undated history received by VA in July 1986, the Veteran 
indicated that he had petite mal seizures as early as 1958 but 
that they were not recognized.  He noted that he had a grand mal 
seizure in 1961.  He asserted that there was a cause and effect 
relationship between the mortar blast and the seizures.  

An April 1987 letter from K.N.S., M.D. noted that he had taken 
over the Veteran's care from Dr. G.  He noted that the Veteran 
had been seen in the practice since 1962.  Dr. S. indicated that 
the Veteran had seizure disorder and that he had suffered from 
partial seizures in 1958; he noted that such impression was 
reached retrospectively.  He stated that a medical history 
completed in June 1954 failed to reveal any evidence of seizure 
disorder.  He noted that, from the Veteran's history, he was 
involved in a severe injury caused by a blast during service and 
that partial seizures became generalized seizures following the 
accident.  He concluded that it was reasonably probable that the 
injury aggravated a pre-existing epileptic condition from a minor 
to a major one.

In a September 2003 statement, a former service colleague 
described an incident during which the Veteran and another 
service member were cooking C rations in a foxhole.  The author 
noted that there was an explosion and the Veteran was burned.

At his July 2008 hearing, the Veteran testified that he began to 
have symptoms in the summer of 1957 and had a very minor petit 
mal seizure in August 1957.  

On VA examination in September 2009, the Veteran's history was 
reviewed.  The examiner noted that there was no documentation of 
a head injury in service.  He indicated that the Veteran had 
given a history of blackouts to Dr. C.  The Veteran noted that he 
had not suffered a seizure for 20 to 30 years.  He also reported 
head injuries in service, to include from football, hitting his 
head on an overhead door, and a blast injury with loss of 
consciousness.  The examiner noted that none of those incidents 
were documented in the service records.  He concluded that there 
was no objective data confirming any in-service head injury and 
that records documented diagnosis following service.  He opined 
that it was unlikely that the seizure disorder was incurred in or 
aggravated by a disease or injury in service.

Upon careful consideration of the record, the Board has 
determined that service connection is not warranted for seizure 
disorder.  In this regard, the Board observes that there is no 
objective evidence showing such disability in service or in the 
year following discharge.  The Veteran has stated that he sought 
treatment for dizziness and visual disturbance following his 
discharge in 1957 but that records are not available.  As noted, 
the first documented treatment for symptoms suggestive of 
seizures dates to 1962.

The Board acknowledges that there are references in treatment 
records to various symptoms such as dizziness prior to service, 
and the Veteran at one time reported two blackout incidents 
having occurred before service, a mere self-report of symptoms 
prior to service does not constitute clear and unmistakable 
evidence of a preexisting condition.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998) (holding that a Veteran's self-report that 
he had previously suffered from "depression or excessive worry" 
prior to service was insufficient to rebut the presumption of 
soundness as was found in 38 U.S.C.A § 1111).  For this reason, 
and given the absence of findings suggesting the presence of a 
seizure disorder at enlistment, the Veteran is presumed sound 
upon entry into service for the purposes of this decision.

As to the issue of service connection on a direct basis, the 
Board recognizes that the letter from the Epilepsy Foundation 
indicates that the Veteran's reported in-service blast injury 
raised the possibility of neurological damage which could have 
subsequently led to the onset of epileptic seizures.  To the 
extent that he spoke in terms of possibility and used the term 
"could have," this opinion acknowledges that it is made without 
any certainty.  Because the statement is speculative, it has 
little probative value with respect to establishing the etiology 
the Veteran's seizure disorder.  See Obert v. Brown, 5 Vet. App. 
30 (1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to establish 
medical nexus); see also Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in service 
where even the medical evidence favorable to the appellant's 
claim did little more than suggest the possibility that the 
Veteran's illness might have been caused by his wartime radiation 
exposure).  

Moreover, the opinion appears to be based not on the objective 
evidence, but on the Veteran's reported history.  As discussed, 
the objective record does not support the Veteran's contention 
that he had seizures during service or in the year following 
discharge to inactive duty.  In that regard, the Board observes 
that it is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458, 460- 61 (1993).  As will be discussed in greater detail 
below, the Board finds that the Veteran's own statements 
regarding his history to not be credible.  Notably, the statement 
by Dr. S. is also based on the Veteran's reported history and as 
such has little probative value with respect to the question of 
etiology.

In contrast, the VA examiner recited the Veteran's documented 
history as well as his reported history, and rendered an opinion 
based on that history and an examination of the Veteran.  He 
concluded that it was unlikely that seizure disorder was incurred 
in or aggravated by a disease or injury in service.  He noted 
that there was no objective data confirming any in-service head 
injury, and that records documented a diagnosis following 
service.  Therefore, the Board finds the report of this 
examination to have significant probative value.  In sum, the 
record demonstrates a remote, post-service onset of the claimed 
seizure disorder.

The Board has considered whether the appellant's self-reported 
continuity of symptomatology of the claimed seizure disorder 
dating to at least within the year following service is 
sufficient to warrant service connection.  In this regard, the 
appellant is competent to report his symptoms and when they 
occurred, and to this extent, his reports are of some probative 
value.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002).  However, it must be considered that the appellant is 
recalling a history that stretches several decades into the past.  
It must also be considered that the Veteran has been inconsistent 
in his reports as to the date of onset of his seizures.

For example, in a medical history form completed for enlistment 
in June 1954, the Veteran denied any history of dizziness or 
fainting spells and denied any history of epilepsy.  Thereafter, 
in the October 1962 letter from W.H.C., M.D., it was indicated 
that the Veteran's reported a history of experiencing two brief 
blackouts 10 years previously and 7 years previously, and that he 
had had such episodes regularly in the previous three years, 
which would place the onset of the more frequent episodes in 
1959.  He also reported a history of a head injury 10 years 
before while playing football, but there was no reference to any 
report of an in-service head injury or of his having been near 
any explosion.  However, in his February 1968 application, he 
reported that he sustained a head injury during training in 
service in 1957 for which he had been treated in the field.  He 
also reported in that form that he had been receiving treatment 
for the disability from two private physicians in 1962 and 1963.

Approximately two decades later, in the September 1985 letter 
from the Epilepsy Foundation of Connecticut, it was noted that 
the Veteran had suffered with epilepsy since the mid to late 
1950s, and that the exact was uncertain because some of the early 
incidents of possible seizures may not have been actual epileptic 
seizures.  In that letter, it was stated that it was possible 
that the Veteran's seizure condition was related to his service 
in the 1950s.  As noted, this was based on the Veteran's report 
of having been injured in a training incident by an artillery 
shell, after which he was treated by a corpsman.  

In 1986, the Veteran also submitted a statement in which he 
indicated that he had been injured in a mortar blast in 1956, and 
that he was first treated for dizziness and spots in his eyes by 
Dr. G. in 1957.  Shortly thereafter, the April 1987 letter from 
K.N.S., M.D. indicates that he had taken over the Veteran's care 
from Dr. G. and that the Veteran had been seen in the practice 
since 1962.  Dr. S. indicated that the Veteran had seizure 
disorder and that he had suffered from partial seizures in 1958; 
he noted that such impression was reached retrospectively.  He 
stated that a medical history completed in June 1954 failed to 
reveal any evidence of seizure disorder.  He noted that, from the 
Veteran's history, he was involved in a severe injury caused by a 
blast during service and that partial seizures became generalized 
seizures following the accident.

During this appeal, the Veteran has testified that he began to 
have symptoms in the summer of 1957 and had a very minor petit 
mal seizure in August 1957.  He has also asserted that his 
service treatment records were edited to remove any records of 
accidents he was involved in during service.

In light of the inconsistencies in the Veteran's reports, the 
Board must find his assertion of a continuity of symptomatology 
not credible.  As noted, the Veteran has offered different report 
as to the date of onset of his first symptoms, at various times 
indicating that his earliest symptoms began before, during, or 
shortly after service.  He has also been inconsistent with 
respect to the year he allegedly began receiving treatment from 
Dr. G. for his seizures.  Most significantly, the Board notes 
that, prior to filing his claim, he reported to Dr. G. in 1962 
that he had a history of a football-related head injury prior to 
service, but made no mention of being injured from an explosion 
in service.  It was not until 1968, when he filed his first claim 
for compensation, that he reported having sustained a head injury 
while on active duty.  The Board finds that the more 
contemporaneous statement offered directly to a health care 
provider during the course of treatment to be far more credible 
than statements made years later in pursuit of a claim for 
compensation.  In this regard, the Board also finds it unlikely 
that the Veteran would mention a pre-service football injury to 
that physician, but fail to mention a more recent head injury 
sustained in-service as a result of an explosion.   

In summary, the Board has considered the record and the 
appellant's assertions, and finds that the preponderance of the 
most credible evidence is against the claim of entitlement to 
service connection.  Consequently, the doctrine of reasonable 
doubt is not applicable in the instant appeal.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Entitlement to service connection for seizure disorder is denied.


REMAND

Service treatment records reflect that on enlistment examination 
in June 1954, a right inguinal scar was noted.  The Veteran 
reported that he had undergone hernia repair.  No other scars or 
identifying body marks were noted.  On discharge examination in 
June 1957, on the occasion of the Veteran's release to inactive 
duty, various scars were noted.  They included a one half inch 
scar under the Veteran's chin, a three quarter inch long scar on 
his throat, a three inch long scar on his right hand, and a three 
quarter inch long scar on his right elbow.  The summary of 
defects and diagnoses included a notation of marks and scars, not 
considered disabling.  The Veteran was determined to be qualified 
for release to inactive duty and to perform the active duties of 
his rank at sea and in the field.  At his July 2008 hearing, the 
Veteran stated that he had a shrapnel injury scar on his right 
hand.  He also testified that he had received burns to his face 
during service.  

In the November 2008 remand, the Board directed that an 
examination be conducted to address the etiology of the claimed 
scars.  On VA examination in September 2009, the examiner noted a 
one inch linear scar under the Veteran's chin, a two by one 
eighth inch scar on his throat, a three inch linear scar on his 
right hand, and a five and one half inch scar over the right 
inguinal area.  He noted that there was no scar visualized on the 
right ankle.  The Veteran related that he thought the scar under 
his chin was from a pre-service hockey injury.  He indicated that 
he did not remember how he got the scar on his throat.  He 
asserted that the right hand scar was from a shrapnel injury in 
1955.  Following physical examination, he stated that the scars 
were all stable and asymptomatic.  He indicated that there was no 
documentation of in service injuries to the throat, right hand, 
or ankle.  He concluded that it was unlikely that the scars were 
incurred in or aggravated by a disease or injury in service.  The 
examiner did not address the fact that the scars were not noted 
on entrance examination, but clearly detected on examination for 
the purpose of release to inactive duty.  As such, the 
examination is insufficient for the purpose of deciding this 
claim.

Moreover, the examiner concluded that the right inguinal scar was 
incurred in service; the record shows, however, that the scar was 
noted on entrance examination in 1954.  The examiner did not 
address the presence of a left inguinal scar and provide an 
opinion on any currently present scar of the left inguinal 
region.  In that regard, the service treatment records do show 
that a left inguinal hernia was repaired prior to the Veteran's 
discharge to inactive duty.  

With respect to the Veteran's claimed right ankle disability, the 
service treatment records indicate that on enlistment physical 
examination, the Veteran reported having broken his right leg 
playing football in 1947.  He has also asserted that he injured 
his right ankle during service.  In its November 2008 remand the 
Board directed that a VA examiner provide an opinion regarding 
the etiology of the claimed disability, to include the question 
of aggravation.  In September 2009, a VA examiner concluded that 
the current right ankle condition was more likely due to a 
preservice injury.  He did not address the question of whether 
the disability was aggravated by service.  

In this regard, the Board observes that a pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
disability, as contrasted to the symptoms of that disability, has 
worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Clear and 
unmistakable evidence (obvious and manifest) is required to rebut 
the presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. § 
3.306(b).  These questions have not been adequately addressed, 
and as such, the examination report is not sufficient for the 
purpose of deciding this claim.

The Court has held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance with 
the terms of the remand.  Where the remand orders of the Board 
are not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran's complete claims file should 
be reviewed, if possible, by the same 
examiner who conducted the September 2009 
examination.  

a. Regarding the claimed scars, the 
examiner should address the fact that the 
several scars were not noted on entrance 
examination, but documented on discharge 
in 1957.  A complete review of the 
Veteran's statements, as well as the 
medical evidence of record, is required.

Following review of the record, the 
examiner should provide an opinion with 
respect to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present scar 
is related to a disease or injury in 
service.

The complete rationale for all opinions 
expressed should be supported by a 
discussion of the relevant evidence of 
record.

b. Regarding the claimed right ankle 
disability, the examiner is to answer the 
following questions:

Did the Veteran's right ankle disability 
preexist service? 

If so, was the right ankle disability 
aggravated by service? 

The complete rationale for all opinions 
expressed should be supported by a 
discussion of the relevant evidence of 
record.

If the provider who conducted the September 
2009 VA examination is unavailable, the 
Veteran should be scheduled for an additional 
examination to address the questions posed 
above.

2.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


